Response to Amendment
	The amendment filed 11/24/2020 has been entered.

ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
See applicant's arguments filed 11/24/2020.
The prior art taken as a whole does not show nor suggest an OLED lighting module comprising: a support; one or more OLED lighting panel(s) on the support, wherein each OLED panel has an emissive side with emissive and non-emissive areas and an opposite side; and comprises an OLED substrate, an encapsulated OLED light-generating unit on the OLED substrate and a circuit board containing flat electrical connectors, the circuit board being located between the OLED light-generating unit and the support; an opaque liner on the emissive side of the OLED panel which does not significantly cover the emissive area, the opaque liner having two sections: a first section that covers at least part of the non-emissive areas over the OLED substrate and a second section that extend past the edges of the OLED substrate and where the first and second sections of the opaque liner cover areas with different heights; and an opaque bezel in contact with the support, the opaque bezel covering at least part of the second section of the opaque liner but not the first section of the opaque liner, and wherein the OLED panel is retained to the support by the bezel as specifically called for in the claimed combinations.
The closest prior art, Hayashi et al. (US 2010/0327737), teaches an OLED lighting module comprising: a support; one or more OLED lighting panel(s) on the support, wherein each OLED panel has an emissive side with emissive and non-emissive areas and an opposite side; 
However, Hayashi, does not include the circuit board being located between the OLED light-generating unit and the support; an opaque liner on the emissive side of the OLED panel which does not significantly cover the emissive area as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hayashi reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US 2014/0293573) and Jung et al. (US 2018/0373370) disclose a similar lighting module.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875